                                                                           MEMO ENDORSED
         Case 1:17-cv-06221-KPF Document 455 Filed 08/11/21 Page 1 of 2




                                            +1-212-474-1760

                                         MPaskin@cravath.com


                                                                                    August 10, 2021

       Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

        Defendants respectfully request leave to file in redacted form and under seal, pursuant to
paragraph 9(c)(ii) of this Court’s Individual Rules of Practice, Defendants’ letter in opposition to
Plaintiffs’ August 6, 2021 letter motion (Dkt. 446) and related exhibits.

        Plaintiffs consented to file their letter motion under seal and to redact the names of the
witnesses referenced therein in order to protect the privacy interest of those individuals. (Dkt. 445,
446.) Consistent with Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006)
and its progeny, names and identifying information related to the declarants should be withheld to
protect the declarants’ privacy. Id. (the court must “balance competing considerations against [the
presumption of access]” including “the privacy interests of those resisting disclosure”).

        Defendants’ opposition letter and certain supporting materials quote from and refer to the
substance of documents and data designated “Confidential” and “Highly Confidential” under the
Parties’ January 2, 2019 Protective Order (Dkt. 150). Such materials include trade secrets, other
confidential research, development or commercial information, and other private or competitively
sensitive information, including personal data. In accordance with Section 9 of the Protective
Order, which provides that for “papers containing or making reference to the substance of
[“Confidential” or “Highly Confidential”] material or information, [a Party] shall request to file
such documents or portions thereof containing or making reference to such material or information
in redacted form or under seal”, Defendants request that the marked portions of Defendants’ letter
in opposition and Exhibit G be filed in redacted form. Defendants also ask that Exhibits A-F be
filed entirely under seal.
            Case 1:17-cv-06221-KPF Document 455 Filed 08/11/21 Page 2 of 2

                                                                                             2


                                           Respectfully,

                                            /s/ Michael A. Paskin
                                            Michael A. Paskin

                                           Attorney for Defendants Morgan Stanley & Co.
                                           LLC, Prime Dealer Services Corp., and Strategic
                                           Investments I, Inc.

    Honorable Katherine Polk Failla
       United States District Court
          Southern District of New York
              40 Foley Square, Room 2103
                  New York, NY 10007

    VIA ECF AND EMAIL


Application GRANTED. The portions of Defendants' submission
regarding their opposition to Plaintiff's anticipated motion to
compel specified for redaction may be filed under seal, viewable only
to the parties and the Court.

The Clerk of Court is directed to terminate the pending motion at
docket entry 452.

Date:     August 11, 2021                    SO ORDERED.
          New York, New York




                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
